The plaintiff in error was convicted in the county court of Oklahoma county on a charge of having the illegal possession of intoxicating liquor, and he was sentenced to pay a fine of $150 and to be imprisoned sixty days in the county jail.
The judgment was rendered on February 6, 1928, and the appeal was lodged in this court on June 6, 1928. This was one hundred and twenty-one days after the judgment. The extreme limit in which an appeal from a misdemeanor can be filed in this court is one hundred and twenty days. Section 2808, Comp. Stat. 1921. When an attempted appeal is not filed in time, this court does not acquire jurisdiction.
The appeal is dismissed.
DAVENPORT and CHAPPELL, JJ., concur.